            Case 2:19-mc-00218-TLN-DB Document 19 Filed 09/18/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00218-TLN-DB
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $19,500.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Shawn
18 Ovington (“claimant”), appearing in propria persona, as follows:

19          1.      On or about August 28, 2019, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $19,500.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on June 11, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
            Case 2:19-mc-00218-TLN-DB Document 19 Filed 09/18/20 Page 2 of 3



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was November 26, 2019.

 3          4.      By Stipulation and Order filed November 26, 2019, the parties stipulated to extend to

 4 December 26, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.      By Stipulation and Order filed December 27, 2019, the parties stipulated to extend to

 8 February 24, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          6.      By Stipulation and Order filed February 24, 2020, the parties stipulated to extend to April

12 24, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          7.      By Stipulation and Order filed April 21, 2020, the parties stipulated to extend to June 23,

16 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19          8.      By Stipulation and Order filed June 19, 2020, the parties stipulated to extend to July 23,

20 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

21 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

22 forfeiture.

23          9.      By Stipulation and Order filed July 20, 2020, the parties stipulated to extend to August 21,

24 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

25 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

26 forfeiture.

27          10.     By Stipulation and Order filed August 18, 2020, the parties stipulated to extend to

28 September 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture
                                                      2
                                                                                Stipulation and Order to Extend Time
            Case 2:19-mc-00218-TLN-DB Document 19 Filed 09/18/20 Page 3 of 3



 1 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 2 subject to forfeiture.

 3          11.    As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 4 to November 20, 2020, the time in which the United States is required to file a civil complaint for

 5 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 6 currency is subject to forfeiture.

 7          12.    Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 9 alleging that the defendant currency is subject to forfeiture shall be extended to November 20, 2020.

10 Dated: 9/17/2020                                      McGREGOR W. SCOTT
                                                         United States Attorney
11

12                                               By:     /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
13                                                       Assistant U.S. Attorney
14

15 Dated: 9/17/2020                                      /s/ Shawn Ovington
                                                         SHAWN OVINGTON
16                                                       Potential Claimant
                                                         Appearing in propria persona
17
                                                         (Signature authorized by phone)
18

19

20          IT IS SO ORDERED.

21 Dated: September 18, 2020
                                                              Troy L. Nunley
22                                                            United States District Judge

23

24

25

26

27

28
                                                         3
                                                                              Stipulation and Order to Extend Time
